Case: 1:20-cv-01098 Document #: 1-1 Filed: 02/14/20 Page 1 of 4 PageID #:16




                           EXHIBIT

                                   1
Case: 1:20-cv-01098 Document #: 1-1 Filed: 02/14/20 Page 2 of 4 PageID #:17




  Int. Cis.: 9, 12, 20, and 28
  Prior U.S. Cis.: 2, 13, 19, 21, 22, 23, 25, 26, 31, 32, 35,
  36, 38, 44, and 50
                                                                                 Reg. No. 2,748,177
  United States Patent and Trademark Office                                         Registered Aug. 5, 2003


                                            'TRADEMARK
                                       PRINCIPAL REGISTER



                                              BESTWAY



  SHANGHAI BESTWAY PLASTIC PRODUCTS                       FIRST USE 9-3-1994; IN COMMERCE 9-3-1994.
    CO., LTD. (CHINA CORPORATION)
  NO. 3293 CAO AN ROAD                                    FOR: INFLATABLE FLOAT MATTRESSES AND
  SHANGHAI, 201812, CHINA                               PADS AND SWIM FLOATS FOR RECREATIONAL
                                                        USE; INFLATABLE BALLS, ANIMALS, CARTOON
    FOR: SCUBA GOGGLES, DIVING MASKS, SNOR-             CHARACTERS AND SIMILAR FIGURES, TREES,
  KELS AND FINS, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36   FISH, SNOW TUBES, CARS, PLANES, BOATS,
  AND 38).                                              SWIMMING POOLS AND PLAY CENTERS, SUCH
                                                        AS CASTLES AND SPACESHIPS ALL FOR RECREA-
    FIRST USE 9-3-1994; IN COMMERCE 9-3-1994.           TIONAL USE, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND
                                                        50).
     FOR: RAFTS AND OARS, IN CLASS 12 (U.S. CLS.
  19, 21, 23, 31, 35 AND 44).
                                                          FIRST USE 9-3-1994; IN COMMERCE 9-4-1994.
    FIRST USE 9-3-1994; IN COMMERCE 9-3-1994.
                                                          SN 76-277,426, FILED 6-25-2001.
    FOR: AIR MATTRESSES FOR CAMPING, IN
  CLASS 20 (U.S. CLS. 2, 13, 22, 25, 32 AND 50).        MARGERY A. TIERNEY, EXAMINING ATTORNEY
Case: 1:20-cv-01098 Document #: 1-1 Filed: 02/14/20 Page 3 of 4 PageID #:18




Int. CL: 28
Prior U.S. Cls.: 22, 23, 38, and 50
                                                                             Reg. No. 2,756,976
United States Patent and Trademark Office                                     Registered Aug. 26, 2003


                                        TRADEMARK
                                    PRINCIPAL REGISTER




SHANGHAI BESTWAY PLASTIC PRODUCTS
                                    w
                                    Bestway
                                                     FIRST USE 9-3-1994; IN COMMERCE 9-3-1994.
  CO., LTD. (CHINA CORPORATION)
NO. 3293 CAO AN ROAD
SHANGHAI, CHINA 201812                               SN 76-276,944, FILED 6-25-2001.

   FOR BEACH TOYS, IN CLASS 28 (U.S. CLS. 22, 23,
38 AND 50).                                         C. DIONNE CLYBURN, EXAMINING ATTORNEY
            Case: 1:20-cv-01098 Document #: 1-1 Filed: 02/14/20 Page 4 of 4 PageID #:19

                                    tate5 of atttert-t
                        aniteb Otatto Patent anb Trabemarti office  „
                                                                   NT



                                   BESTWAY
Reg. No. 5,702,452                 Bestway Inflatables & Material Corp. (CHINA CORPORATION)
                                   3065 Cao An Road
Registered Mar. 19, 2019           Shanghai, CHINA 201812

                                   CLASS 11: Water filtering apparatus; Swimming pool chlorinating apparatus; Water
Int. Cl.: 11, 19                   filtration and purification units and replacement cartridges therefor; Water heaters; Heaters
                                   for swimming pools
Trademark
                                   FIRST USE 4-00-2007; IN COMMERCE 4-00-2007
Principal Register
                                   CLASS 19: Non-metal above ground swimming pools

                                   FIRST USE 4-00-2007; IN COMMERCE 4-00-2007

                                   THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                                   PARTICULAR FONT STYLE, SIZE OR COLOR

                                   OWNER OF U.S. REG. NO. 2756976, 2748177

                                   SER. NO. 88-064,104, FILED 08-03-2018




   Director of the United States
   Patent and Trademark Office
